Citation Nr: 1224962	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  05-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease (COPD), as a result of exposure to environmental hazards in the Persian Gulf.

2.  Entitlement to service connection for herpes zoster, to include as due to exposure to environmental hazards in the Persian Gulf.

3.  Entitlement to service connection for a skin disorder, to include benign keratosis of the back, as a result of either exposure to herbicides in the Republic of Vietnam or environmental hazards in the Persian Gulf.

4.  Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1965 to November 1968.  He also served in the United States Army Reserves from September 1977 through August 1995, with active duty in the Persian Gulf Theater of operations from August 1991 through December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), dated in February 2005 (COPD, herpes zoster, and basal cell carcinoma) and April 2010 (fibromyalgia).

In July 2008, the Veteran testified before the undersigned Veterans Law Judge, sitting in Detroit, Michigan.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

These claims came before the Board in December 2008 and June 2010.  On both occasions, the Board remanded the claims for additional evidentiary development.

Clarification of Issues on Appeal

The Veteran originally filed claims of entitlement to service connection for COPD and basal cell carcinoma.  Although not claimed by the Veteran, the Board is expanding his original claims to include all respiratory and skin disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claims for COPD and basal cell carcinomas, the Board finds that the Veteran was not prejudiced thereby.  The RO, in letters dated in June 2003, March 2004, September 2004, and August 2006, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  The Veteran also presented testimony as to the relationship between his military service and his current respiratory and skin disorders at his Travel Board hearing in July 2008.  Accordingly, he is not prejudiced by the Board's expansion of the issues at bar.

Remanded Issue

The issue of entitlement to an initial disability rating in excess of 10 percent for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The evidence of record demonstrates that the Veteran's respiratory and skin disorders are attributable to known clinical diagnoses.

3.  The record does not show by clear and unmistakable evidence that the Veteran's chronic respiratory disorder pre-existed either period of active duty service.

4.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a chronic respiratory disorder, to include COPD, as a result of a disease or injury incurred in active duty service nor is it the result of exposure to herbicides or environmental hazards in the Persian Gulf.

5.  The preponderance of the evidence is against a finding that the Veteran currently suffers from herpes zoster as a result of a disease or injury incurred in active duty service nor is it the result of exposure to environmental hazards in the Persian Gulf.

6.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a skin disorder, to include benign keratosis of the back, as a result of a disease or injury incurred in active duty service nor is it the result of exposure to herbicides or environmental hazards in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The statutory presumption of soundness on enlistment has not been rebutted by clear and unmistakable evidence with respect to a respiratory disorder.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  A chronic respiratory disorder, to include COPD, was not incurred in or aggravated by active duty service, nor was it caused by herbicide exposure or environmental hazards in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011). 

3.  Herpes zoster was not incurred in or aggravated by active duty service, nor was it caused by environmental hazards in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2011). 

4.  A skin disorder, to include benign keratosis of the back, was not incurred in or aggravated by active duty service, nor was it caused by herbicide exposure or environmental hazards in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the Veteran's claims, letters dated in June 2003, March 2004, September 2004, March 2006, and August 2006, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The notice letters dated in March 2006 and August 2006 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although these letters were not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006 and August 2006, he was provided ample time to respond with additional argument and evidence, the claims were readjudicated and additional supplemental statements of the case were provided to the Veteran in February 2010 and March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The records associated with the Veteran's successful claim of entitlement to Social Security Administration benefits have been associated with his claims file, and the Veteran's electronic Virtual VA file has also been reviewed.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in June 2005 and August 2010, the results of which have been included in the claims file for review.  The examinations involved review of the claims file, thorough examination of the Veteran, and opinions that are supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its December 2008 and June 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained outstanding medical records for the Veteran and scheduled him for a medical examination, which he attended.  The AMC later issued supplemental statements of the case in February 2010 and March 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Presumption of Soundness/Aggravation

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner, supra.  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Herbicide Exposure

Pertinent VA law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  However, the exception to this rule is that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service.  Id.

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52, 202 - 53, 216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e).

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).
Undiagnosed Illness

For Veterans who served in the Southwest Asia theater of operations during the Persian Gulf War and who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016; and provided that the disability cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2011). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  See 38 C.F.R. § 3.317(a)(2) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of a Veteran's own willful misconduct or the abuse of alcohol or drugs.  Id. at (c). 

A.  Respiratory Disorder

The Veteran contends that his currently diagnosed respiratory disorder (1) pre-existed service and was aggravated by his active duty service or (2) is the direct result of his active duty service.

Initially, the Board will address the Veteran's contention that he suffered from a respiratory disorder prior to entering into both periods of active duty service.

As noted above, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).

Review of the Veteran's first period of service (September 1965 to November 1968) revealed that upon entry into service, the Veteran's lungs and chest were normal.  The Veteran himself indicated that he was in "excellent" health and specifically denied suffering from asthma, shortness of breath, and pain or pressure in the chest.  See Standard Forms (SFs) 88 & 89, Service Entrance Examination Reports, June 1, 1965.  Review of the Veteran's second period of service (August 1991 to January 1992) revealed that prior to active duty, the Veteran stated that he was in good health.  He specifically denied suffering from asthma, shortness of breath and pain or pressure in the chest.  See SF 93, Soldier Readiness Processing at Mobilization Station Examination Report, August 5, 1991.  In short, there is no contemporaneous medical evidence that the Veteran suffered from a respiratory disorder prior to either period of active duty service.

There must be clear and unmistakable evidence of record that demonstrates that an injury or disease existed prior to service.  Since the Veteran's June 1965 enlistment examination and August 1991 Soldier Readiness Processing examination were both negative for a respiratory disorder, the Board finds that any opinion of the Veteran alone does not amount to clear and unmistakable evidence that a respiratory disorder existed before either of the Veteran's periods of active duty service.  Accordingly, the statutory presumption of soundness has not been rebutted.  See 38 U.S.C.A. § 1111 and Wagner, supra.

In the absence of aggravation, the Veteran contends that his current respiratory disorder is either (1) the direct result of the repeated bouts of pneumonia he experienced during his first period of service or (2) the direct result of smoke inhalation in the Persian Gulf.

Initially, the Board notes that the Veteran has a current diagnosis of COPD.  See VA Respiratory Examination Report, August 11, 2010.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

With respect to the Veteran's first period of service (September 1965 to November 1968), review of the Veteran's service treatment records reveals that in October 1965, he reported to sick call with complaints of coughing and dizziness for one day.  Physical examination revealed a temperature of 104.2 degrees with bilateral rales.  X-ray examination revealed evidence of a right lower lobe pneumonia.  He was admitted to the ward and placed on bed rest.  After antibiotic treatment, the Veteran was discharged.  See Service Treatment Record, October 21, 1965.  On November 2, 1965, a repeat chest X-ray revealed normal heart and lungs.  See Service Treatment Record, November 2, 1965.  

On November 8, 1965, chest X-ray again indicated normal heart and lungs.  See Service Treatment Record, November 8, 1965.  In January 1966, the Veteran again reported to sick call with complaints of cough, chest pain and chills.  Physical examination revealed a temperature of 99.4 degrees.  He was diagnosed with bronchitis and treated with antibiotics.  See Service Treatment Record, January 20, 1966.  Upon separation however, clinical evaluation revealed the Veteran's lungs and chest to be normal.  See SF 88, Service Separation Examination Report, November 24, 1968.  As such, the evidence demonstrates that the Veteran suffered from a respiratory disorder during his first period of active duty service.  Shedden element (2) has been satisfied.  See Shedden, supra.

With respect to the Veteran's second period of service (August 1991 to January 1992), as noted above, in August 1991, the Veteran denied suffering from asthma, shortness of breath and pain or pressure of the chest.  See SF 93, Soldier Readiness Processing Examination, August 5, 1991.  In January 1992, the Veteran indicated that he suffered from an insect bite on his left hand and "heat-spasms-swollen" during his deployment to the Persian Gulf.  He specifically denied experiencing a cough or sinus infection.  See SF 600, Southwest Asia Demobilization Medical Evaluation, January 8, 1992.  Clinical evaluation noted the Veteran's lungs and chest to be normal and the Veteran himself specifically denied suffering from asthma, shortness of breath and pain or pressure in the chest.  See SF 88 & 93, Release from Active Duty Service Examination, January 9, 1992.  As such, the evidence does not demonstrate that the Veteran suffered from a respiratory disorder during his second period of active duty service.  Shedden element (2) has not been satisfied.  See Shedden, supra.

In December 1993, a VA chest X-ray demonstrated a normal appearance of the heart and lungs.  See VA Treatment Record, December 27, 1993.

In December 1996, the Veteran participated in a VA Persian Gulf War examination.  He reported that he had previously experienced intermittent chest pain, discomfort and tightness.  At the time of the examination, the Veteran complained of shortness of breath, wheezing, frequent colds and sinus problems.  He also noted that he had been exposed to smoke from oil fires during his tour in the Persian Gulf.  The Veteran stated that he smoked 3/4 of a pack of cigarettes each day for at least the prior 20 years.  See Persian Gulf War Examination Report, December 9, 1996.  Subsequent testing revealed a diagnosis of early COPD.  See Persian Gulf War Examination Results, February 6, 1997.

The Veteran was afforded a VA respiratory examination in June 2005.  At that time, the Veteran reported smoke inhalation during his tour in the Persian Gulf.  The VA examiner noted the February 1997 diagnosis of early COPD.  The Veteran, however, stated that he had experienced shortness of breath and chronic cough since 1992.  There was no history of asthma, no hemoptysis and no tuberculosis.  It was noted that the Veteran was a chronic smoker (about 1/2 pack of cigarettes per day) for the prior 40 years.  The Veteran denied any frequent respiratory infections or pneumonias.  There were no hospitalizations for management of a lung problem and he did not undergo any lung procedures or surgery.  He stated that he had used inhalers for the prior four to five years and was presently using Advair.  He did not require a breathing treatment and was not on portable oxygen.  Physical examination of the lungs revealed bronchovesicular breathing on both sides diffusely with no wheeze, no rhonchi, and no basal rales heard.  Percussion was within normal limits.  The VA examiner diagnosed the Veteran with mild obstructive pulmonary disease, most likely related to chronic smoking and not likely related to smoke inhalation in Kuwait during active duty service in the Persian Gulf.  See VA Examination Report, June 10, 2005.

The Veteran was afforded a second VA examination in August 2010.  At the time of examination, the Veteran noted that he was treated for pneumonia several times during his first period of active duty service.  He noted that he also suffered from frequent episodes of bronchitis at that time, on an average of once per year, and each time the symptoms of bronchitis lasted about one to three weeks.  This condition was routinely treated and resolved.  The Veteran stated that he suffered from shortness of breath with exertion and bronchitis intermittently since 1965.  The Veteran also stated that he was exposed to smoke, related to the oil wells while he was in Kuwait from 1991 to 1992.  He endorsed chronic shortness of breath and cough since that time.  It was noted that he previously received short-term steroid medication for bronchitis, from the mid-1960's to 1970's, intermittently, but he denied any subsequent frequent course of short term steroids for his lung problems, especially for the past several years.  At the time of the examination, the Veteran was not taking any systemic medications for the COPD or lung problems.  See VA Respiratory Examination Report, August 11, 2010.

The Veteran denied any recent lung infections or pneumonia.  He also denied any emergency room treatment for management of lung symptoms.  He did not use any breathing treatment at home and denied frequent hospitalizations for lung problems.  There was no evidence of hemoptysis, tuberculosis and asthma.  He endorsed current symptoms of shortness of breath with exertion and could not walk more than 100 yards at a time.  He reported daily shortness of breath and cough since 1992.  The Veteran also gave a history of smoking since 1965, at least 1/2 of a pack of cigarettes per day, for 40 years.  The Veteran stated that he had stopped smoking approximately 19 months prior to the examination.  Id.

Upon physical examination, the chest revealed a normal shape, with no obvious deformity.  The chest expansion was the same and symmetrical on both sides.  There were no reproducible tender points over the chest and percussion note was hyper resonant and there was partial obliteration of cardiac and liver dullness.  On auscultation, the lungs revealed diminished bronchovascular breathing on both sides diffusely.  No wheeze, rhonchi, or basal rales were heard.  A chest X-ray report, dated June 2, 2010, was negative and the lungs were clear with no pleural effusion.  Pulmonary function testing revealed no evidence of obstructive or restrictive process.  The Veteran was diagnosed with chronic COPD, clinically.  Id.

With respect to the first period of service, the VA examiner concluded that the Veteran's current diagnosis of COPD was not likely related to the in-service findings of pneumonia, bronchitis and complaints of chest pain in 1965 and 1966.  In support of this conclusion, the VA examiner stated that the Veteran was diagnosed as having COPD in 1997.  Hence, there was no pre-existing diagnosis of COPD before his second period of active duty service from August 1991 to January 1992.  As such, it was considered at least as likely as not that the Veteran's COPD was related to his chronic smoking and not related to or aggravated by exposure to smoke from the oil fires during his second period of service in Kuwait and Saudi Arabia.  Overall, the Veteran had a significant history of chronic smoking and progressive symptoms over the years.  Chronic smoking was noted as one of the most common causes of COPD.  Id. 

In a November 2010 addendum to the August 2010 VA examination report, the VA examiner noted that after thoroughly reviewing the Veteran's claims file and the contents of the October 2010 Board remand, the diagnosis and opinion rendered in August 2010 remained the same.  See VA Examination Report Addendum, November 1, 2010.

The Board finds both the June 2005 and August 2010 VA examination reports to be highly probative evidence as to whether the Veteran's respiratory disorder is due to a known clinical diagnosis (as opposed to an undiagnosed illness).  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.

The Board has considered the Veteran's own statements regarding the nature and etiology of his respiratory disorder.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his difficulty breathing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

In the present case however, the Board finds that the Veteran's lay statements are outweighed by the negative service treatment records and the negative VA medical opinions cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

Therefore, in light of the aforementioned VA medical opinions, the Board finds that the Veteran's respiratory disorder is attributable to a known clinical diagnosis and, therefore the provisions of 38 C.F.R. § 3.317 relating to undiagnosed illness of Persian Gulf Veterans are not for application.

As to the question of direct service connection, there is no probative evidence of record that establishes the Veteran's COPD is the result of either period of active duty service.  As noted above, both the June 2005 and August 2010 VA examination reports determined that the Veteran's COPD was the result of his 40 year smoking habit and not the result of his in-service pneumonia or oil fires.  Accordingly, the Board finds that element (3) under Shedden, nexus, has not been satisfied.  See Shedden, supra.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a respiratory disorder, including as due to a qualifying chronic disability.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).

B.  Skin Disorders

The Veteran contends that he currently suffers from skin disorders, to include herpes zoster and benign keratosis of the back, either as a result of herbicide exposure in Vietnam or due to exposure to environmental hazards in the Persian Gulf.

Initially, the Board notes that the Veteran was diagnosed with herpes zoster in December 1993.  The June 2005 VA examination report and the subsequent November 2005 addendum report also revealed that the Veteran had two basal cell carcinomas removed in 1997 and 1998 and suffered from chronic dermatitis and eczema, thus satisfying Shedden element (1), current disability.  What remains to be established then is some indication that herpes zoster and a skin disorder are disabilities of service origin.


Review of the Veteran's service treatment records for his first period of service reveals that upon entry into active duty service, the Veteran's skin was considered normal.  Further, the Veteran considered himself to be in "excellent" health and specifically denied suffering from tumors, growths, cysts, or boils.  See SFs 88 & 89, Service Entrance Examination Report, June 1, 1965.  A dispensary note dated in October 1965 indicated that the Veteran had multiple moles on his back.  See Service Treatment Record, October 1, 1965.  Upon discharge from service, in November 1968, the Veteran's skin was again noted to be normal.  See SF 88, Service Discharge Examination Report, November 24, 1968.  As such, the evidence fails to demonstrate that the Veteran suffered from a skin disorder during his first period of service.  Element (2) under Shedden has not been satisfied.  See Shedden, supra.

Review of the Veteran's service treatment records for his second period of service reveals that upon entry into active duty service, the Veteran noted that he was in good health and specifically denied suffering from tumors, growths, cysts, or cancers.  See SF 93, Soldier Readiness Processing Examination, August 5, 1991.  Upon his return from his tour in the Persian Gulf, the Veteran stated that he did not suffer from any rash, skin infection, sores, or changes in skin color.  See SF 600, Southwest Asia Demobilization Medical Evaluation, January 8, 1992.  Clinical examination revealed his skin to be normal and again, he specifically denied suffering from tumors, growths, cysts, or cancers.  See SFs 88 & 93, Release from Active Duty Examination Reports, January 9, 1992.  As such, the evidence fails to demonstrate that the Veteran suffered from a skin disorder during his first period of service.  Element (2) under Shedden has not been satisfied.  See Shedden, supra.

In December 1996, the Veteran participated in a Persian Gulf Registry examination.  At that time, he complained of previous severe yeast infections of the hands, tongue, and throat as well as a rash on the abdomen with elongated blisters of the chest and abdomen.  See Persian Gulf Registry Examination, December 9, 1996.  Following appropriate testing, the Persian Gulf Registry examination results revealed a history of varicella zoster infection.  See Persian Gulf Examination Results, February 6, 1997.

In October 1997, the Veteran was diagnosed with basal cell epithelioma of the left nostril, which was surgically removed.  See Private Treatment Record, J.B., M.D., October 8, 1997.  In September 1998, the Veteran was diagnosed with basal cell carcinoma of the right chin, which was also surgically removed.  See Private Treatment Record, J.B., M.D., September 22, 1998.

The Veteran was afforded a VA skin examination in June 2005.  Regarding his basal cell carcinomas, the Veteran stated that most of the sunburns of his life occurred during his tenure in Vietnam and that by the time he was in Kuwait, he had access to sunscreen.  The rest of his life's sunburns did not add up to anything near the burning that occurred in Vietnam.  He denied loss of any function on the skin of his face or in his appearance.  He denied that his face had become repugnant because of the two basal cell cancers.  Regarding the "zoster", he felt that this was a rash that developed from the chest to the groin.  It lasted about 12 hours and recurred frequently.  He believed these to be blisters rather than hives, even though they only lasted for 12 hours.  The Veteran maintained that the first attack of these "blisters" occurred in 1991, while he was in Kuwait.  He claims that he received treatment with liquid nitrogen.  He denied any side effects of any of the skin treatments.  See VA Skin Examination Report, June 28, 2005.

Physical examination revealed a 5 by 2 centimeter scar on the right chin, slightly depressed and slightly hypopigmented.  The nasal scar of the basal cell cancer was not visible.  There was a papular rash covering two percent of the body surface below the breasts and another three percent on the lower back.  The Veteran was diagnosed with two basal cell carcinomas, by history due to sun exposure in Vietnam and an unexplained rash covering at least five percent of the body surface area on the lower chest and back.  Biopsy was taken of the back lesion.  Some of the lesions on the back appeared to be benign keratosis, which are benign tumors as opposed to a real rash.  Id.

An addendum to the June 2005 VA examination was added to the record in November 2005.  The same VA examiner, upon receipt of the aforementioned biopsy results, determined that the Veteran's history supported the diagnosis of zoster made in 1997, well past his tenure in the military.  Review of the medical records at that time failed to reveal any history of zoster in his military record.  With regard to the lesions on the Veteran's skin that appeared to look like keratosis, this was actually suggestive of chronic dermatitis.  The rash on the Veteran's body appeared to be eczema.  The VA examiner noted that this eruption, by the Veteran's history, was supportive of service connection.  There was no connection between zoster and the rash, however.  See VA Skin Examination Addendum, November 29, 2005.

Herbicide Exposure

With respect to the Veteran's first period of service (September 1965 to November 1968), the Board takes note of the fact that the Veteran is confirmed to have served within the territorial borders of Vietnam during the Vietnam Era, and thus by law is presumed to have had exposure therein to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  It follows that he may state claims for service connection as premised upon that underlying herbicide exposure.  

Upon application of the governing regulations on presumptive service connection, these provisions clearly state that to presumptively grant service connection for chloracne or other acneform disease consistent with chloracne, the condition must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  There is no indication whatsoever that the conditions for which the Veteran is claiming service connection, herpes zoster and a general skin disorder, are forms of chloracne, or for that matter are acneform diseases comparable to chloracne.  The available treatment records simply diagnose the conditions as history of varicella zoster infection, chronic dermatitis and eczema, and do not indicate or suggest an acneform disease.  There is no direct provision for these conditions under section 3.309(e).

Moreover, the Secretary of VA has determined, based on a National Academy of Science report issued in June 2007, that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,406 (June 12, 2007).  Even considering that with further examination perhaps a qualifying dermatological condition would be shown, however, presumptive service connection is not tenable in this instance.  Given that the Veteran was discharged from his first period of service in November 1968, and the aforementioned skin conditions were not documented to have manifested until December 1993, nor has the Veteran claimed that he knew that a condition existed during service, there is no reason to find that herpes zoster, chronic dermatitis or eczema developed to a compensable level within one-year of original exposure to Agent Orange.  Without meeting this timing requirement, the presumption of service connection is not available.  Hence, presumptive service connection does not apply to this case. 

The Veteran, as a matter of course, may still pursue a theory of direct service connection, based upon an etiological linkage between post-service diagnosed herpes zoster, chronic dermatitis and eczema and underlying Agent Orange exposure.  To establish this basis of recovery, he would need to demonstrate the presence of a causal nexus between the claimed disabilities and exposure to Agent Orange.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Shedden, supra.  See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Reviewing the pertinent medical history in this case does not demonstrate any competent and credible basis upon which to show the likelihood of a relationship between any diagnosed skin disorder and the Veteran's presumed Agent Orange exposure.  The service medical history is absent for any dermatological symptoms or complaints.  The documented treatment history thereafter is absent of a substantially similar condition for more than two subsequent decades, up until initial clinical diagnosis in 1993.  This extended time period without instance of treatment is highly indicative of the lack of continuity of symptomatology of herpes zoster, chronic dermatitis or eczema since military service.  It has been held that the prolonged absence of medical complaint since service is amongst those factors, which may be considered in determining whether a causal nexus to service is established.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Environmental Hazards

The Board finds both the June 2005 VA skin examination report and the November 2005 VA examination report addendum to be highly probative evidence as to whether the Veteran's skin disorders are due to a known clinical diagnosis (as opposed to an undiagnosed illness).  As noted, these opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.

The Board has considered the Veteran's own statements regarding the nature and etiology of his skin disorders.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his skin problems.  See, e.g., Layno, supra.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra.  See also Barr, supra.

In the present case however, the Board finds that the Veteran's lay statements are outweighed by the negative service treatment records and the negative VA medical opinions cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker, supra.  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.



Therefore, in light of the aforementioned VA medical opinions, the Board finds that the Veteran's skin disorders are attributable to known clinical diagnoses and, therefore the provisions of 38 C.F.R. § 3.317 relating to undiagnosed illness of Persian Gulf Veterans are not for application.

Direct Service Connection

Finally, turning to the question of direct service connection, there are no other compelling reasons from the record upon which to associate the Veteran's herpes zoster, chronic dermatitis and eczema with his military service.  The only medical evidence of record pertaining to these questions is that of the VA examination conducted in June 2005 and the subsequent addendum.  While the Board is aware of the VA examiner's notation that the Veteran's skin rash "by his history," is supportive of service connection, there is no basis for this conclusion.  As explained above, the Veteran's service treatment records associated with both periods of his active duty service were completely negative for any complaints of or treatment for skin disorders, despite the fact that the Veteran has maintained that he sought treatment during his second period of service.  Furthermore, the Veteran was not diagnosed with any skin disorder until more than a year after his discharge from service in January 1992.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  As such, the Board finds the June 2005 VA examination report to be of limited probative value and element (3) under Shedden has not been satisfied.

Based on the lack of in-service disease or injury and lack of nexus, the Veteran's claim must fail.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for herpes zoster and a skin disorder, including as due to a qualifying chronic disability.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).




ORDER

Entitlement to service connection for a chronic respiratory disorder, to include COPD, as a result of exposure to environmental hazards in the Persian Gulf, is denied.

Entitlement to service connection for herpes zoster, to include as due to exposure to environmental hazards in the Persian Gulf, is denied.

Entitlement to service connection for a skin disorder, as a result of either exposure to herbicides in the Republic of Vietnam or environmental hazards in the Persian Gulf, is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for fibromyalgia.

In July 2008, the Veteran filed a claim of entitlement to service connection for fibromyalgia.  An April 2010 rating decision granted the Veteran's claim and assigned a 10 percent disability rating for this condition, effective from July 31, 2008, the date of the Veteran's claim.  In June 2010, the Veteran submitted a notice of disagreement with the aforementioned disability rating.  Since the filing of a notice of disagreement initiates appellate review, this claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).


Accordingly, the case is REMANDED for the following action:

The AMC/RO is requested to provide the Veteran with a statement of the case as to the issue of entitlement to an initial disability rating in excess of 10 percent for fibromyalgia.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


